EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Attorney Kary Yergler on January 8, 2020.

The claims have been amended as follows:

CLAIMS

	Claim 1, lines: 2-3 replace “
	a body portion;
	a front pouch disposed about a front region of the body portion; 
 ” with --
	a body portion;
	a left leg portion comprising a first leg opening at a lower longitudinal end of the left leg portion, and a right leg portion comprising a second leg opening at a lower longitudinal end of the right leg portion;
	a front pouch disposed about a front region of the body portion;--.
	
	Claim 1, line: 4 replace “between two leg portions” with –between the two leg portions”.


Claims 1-12, and 14-21 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art alone or in combinations teaches “the bottom horizontal seam is entirely above the first leg opening and the second leg opening (claim 1)”. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732    

/KHALED ANNIS/Primary Examiner, Art Unit 3732